 21-11045-lgb        Doc 9      Filed 06/11/21 Entered 06/11/21 09:56:02         Main Document
                                              Pg 1 of 4



UNITED STATES BANKRUPTCY COURT                              Hearing Date: June 29, 2021
SOUTHERN DISTRICT OF NEW YORK                                      Time: 10:00 a.m.
--------------------------------------------------------X
In re

CERTA DOSE INC.,                                            Case No. 21-11045-lgb

                                    Debtor.                 Chapter 11
--------------------------------------------------------X


          NOTICE OF HEARING OF INITIAL CASE CONFERENCE BY ZOOM


        Please be advised that by entry of an order dated June 3, 2021, the court scheduled a

telephonic Initial Case Conference to be heard on June 29, 2021, at 10:00 a.m.

        Please be further advised that the conference shall occur on the same date and time but

will be conducted through the use of the video conferencing service known as Zoom.

Instructions for attending the conference by Zoom are annexed hereto.

Dated: Astoria, New York
       June 11, 2021

                                                             /s/Norma E. Ortiz
                                                            Norma E. Ortiz, Esq.
                                                            Ortiz & Ortiz, L.L.P.
                                                            35-10 Broadway, Ste. 202
                                                            Astoria, New York 11106
                                                            Tel. (718) 522-1117
                                                            Proposed Counsel to the Debtor
 21-11045-lgb      Doc 9     Filed 06/11/21 Entered 06/11/21 09:56:02              Main Document
                                           Pg 2 of 4




         PROCEDURES FOR ALL HEARINGS BEFORE JUDGE BECKERMAN
                               BEING HELD BY ZOOM VIDEO

       This Court will hold a hearing by Zoom video (the “Hearing”) for all matters on the
docket scheduled to be heard on June 29, 2021 at 10:00 a.m. (ET). Pursuant to Rule 43 of the
Federal Rules of Civil Procedure, made applicable here by Rule 9017 of the Federal Rules of
Bankruptcy Procedure, the current COVID-19 pandemic provides good cause in compelling
circumstances to allow this Hearing to be conducted remotely using audio and video
conferencing solutions. Accordingly, pursuant to this Court’s General Order M-543 regarding
the COVID-19 pandemic, and after due deliberation, this Court adopts the following
virtual hearing procedures which provide appropriate safeguards in relation to the Hearing.
                                          PROCEDURES
       1.       Audio and Videoconferencing Solutions. The Hearing shall take place virtually
using both audio and videoconferencing solutions as set forth herein. The Court shall utilize
Zoom for Government (for audio and video purposes). The Zoom link shall be provided by the
Court to the list of persons identified by the parties as Zoom participants in accordance with
Section 2 below, and to other attorneys, parties in interest, or members of the public who provide
notice to the Court in accordance with Section 3 below.
       2.        Prior Notice of Intent to use Zoom. All parties appearing before the
Court must provide Chambers via email (to beckerman.chambers@nysb.uscourts.gov) a list of
all attorneys (including the attorneys’ first and last names, affiliation, party represented,
telephone number, and email address) who will be heard during the Hearing by no later than 5:00
p.m. (ET) on June 28, 2021. Failure to provide information to Chambers by the specified
deadline will result in the party not being admitted to the Hearing. The Court will circulate by
email prior to the Hearing the Zoom link to such persons. Parties are strictly forbidden from
circulating or sharing the Zoom link.
       3.      Attendance at the Hearing by Other Attorneys, Parties in Interest, and the
Public. All other attorneys, parties in interest, or members of the public who wish to hear or
observe the Hearing must send an email to Chambers, with first and last names, telephone
number and email address (to beckerman.chambers@nysb.uscourts.gov) on or before 5:00 p.m.
 21-11045-lgb      Doc 9     Filed 06/11/21 Entered 06/11/21 09:56:02              Main Document
                                           Pg 3 of 4



(ET) on June 28, 2021. Failure to provide information to Chambers by the specified deadline
will result in the party not being admitted to the Hearing. The Court will circulate by email prior
to the Hearing the Zoom link to such persons who wish to hear or observe the Hearing via
Zoom. Parties are not permitted to forward any Zoom link to others without permission of the
Court.
         4.    Courtroom Formalities. Although being conducted using audio
and videoconferencing on Zoom, the Hearing constitutes a court proceeding, and any recording
other than the official court version is prohibited. No participant or attendee of the
Hearing may record images or sounds of the Hearing from any location. All parties appearing
before the Court must situate themselves in such a manner as to be able to view the video screen
and be seen by the Court. For purposes of this Hearing, the formalities of a courtroom must be
observed, except that the Court will permit counsel in this Hearing to be attired in business
casual clothing.
         5.    Submission of Exhibits to Court. If any of these parties intend to offer any
exhibits at the Hearing, such party shall provide the Court (and file on ECF) a copy of the
exhibits it will seek to use during the Hearing (either by offering it in evidence or using it for
demonstrative purposes) no later than 5:00 p.m. (ET) on June 28, 2021.
         6.     Checking in for Hearing. Because of the Court’s security requirements for
participating in a Zoom for Government audio and video hearing, all persons seeking to attend
the Hearing must connect to the Hearing beginning at 9:30 a.m. (ET) on June 29, 2021 (i.e., half
an hour prior to the scheduled start of the Hearing). Failure to connect to the Hearing beginning
at 9:30 a.m. (ET) may result in significant delays to the start of the Hearing at 10:00 a.m. (ET).
When signing into Zoom for Government, participants must type in the first and last name that
will be used to identify them at the hearing, and the party they represent (i.e., Jane Doe, Counsel
for the Debtor). Participants that type in only their first name, a nickname, or initials will not be
admitted into the hearing. When seeking to connect for video participation in a Zoom for
Government hearing, participants will first enter a “Waiting Room” in the order in which the
participants seek to connect. Court personnel will admit each person to the Hearing from the
Waiting Room after confirming the person’s name (and telephone number, if a telephone is used
to connect) provided to the Court in accordance with Sections 2 and 3 above. You may
 21-11045-lgb      Doc 9    Filed 06/11/21 Entered 06/11/21 09:56:02           Main Document
                                          Pg 4 of 4



experience a delay in the Waiting Room before you are admitted to the Hearing. Once admitted,
please turn off video and mute the microphone on Zoom until the matter is called by the Court.
       7.      Retention of Jurisdiction. The Court retains jurisdiction with respect to all

matters arising from or related to these procedures.
